Case 9:19-bk-11573-MB   Doc 418 Filed 10/21/19 Entered 10/21/19 16:11:25   Desc
                         Main Document     Page 1 of 4
        Case 9:19-bk-11573-MB          Doc 418 Filed 10/21/19 Entered 10/21/19 16:11:25                 Desc
                                        Main Document     Page 2 of 4



                                     PROOF OF SERVICE OF DOCUMENT
1

2    I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 915 Wilshire Blvd., Suite 1850, Los Angeles, CA 90017
3

4
     A true and correct copy of the foregoing document entitled (specify): NOTICE OF APPOINTMENT OF
5    CHAPTER 11 TRUSTEE, will be served or was served (a) on the judge in chambers in the form and
     manner required by LBR 5005-2(d); and (b) in the manner stated below:
6
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant
7
     to controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
8
     hyperlink to the document. On 10/21/2019, I checked the CM/ECF docket for this bankruptcy case or
     adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
9    receive NEF transmission at the email addresses stated below:
10                                         Service information continued on attached page
11
     2. SERVED BY UNITED STATES MAIL:
12   On 10/21/2019, I served the following persons and/or entities at the last known addresses in this
     bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
13   the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
     constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
14
     document is filed.
15
                                           Service information continued on attached page
16
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION
17
     OR EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling
18   LBR, on N/A, I served the following persons and/or entities by personal delivery, overnight mail service,
     or (for those who consented in writing to such service method), by facsimile transmission and/or email as
19   follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
     judge will be completed no later than 24 hours after the document is filed.
20

21                                         Service information continued on attached page

22   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
23
      10/21/2019             Veronica M. Hernandez                         /s/ Veronica M. Hernandez
24    Date                   Printed Name                                  Signature

25

26

27

28
        Case 9:19-bk-11573-MB           Doc 418 Filed 10/21/19 Entered 10/21/19 16:11:25                       Desc
                                         Main Document     Page 3 of 4



                                    SERVICE LIST FOR PROOF OF SERVICE
1

     SERVED ELECTRONICALLY                                                    SERVED BY U.S. MAIL
2
     Brian Fittipaldi brian.fittipaldi@usdoj.gov                              United States Bankruptcy Court
     William C Beall will@beallandburkhardt.com,                              1415 State Street
3
     carissa@beallandburkhardt.com                                            Santa Barbara, CA 93101
     Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
4
     Marc S Cohen mscohen@loeb.com, klyles@loeb.com                           HVI Cat Canyon, Inc.
     Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov    c/o Capitol Corporate Services, Inc.
5
     H Alexander Fisch Alex.Fisch@doj.ca.gov                                  36 S. 18th Avenue
     Don Fisher dfisher@ptwww.com, tblack@ptwww.com                           Suite D
6
     Brian D Fittipaldi brian.fittipaldi@usdoj.gov                            Brighton, CO 80601
     Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu
7
     Karen L Grant kgrant@silcom.com                                          Michael A. McConnell
     Ira S Greene Ira.Greene@lockelord.com                                    201 Main Street, Suite 2500
8
     Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com              Fort Worth, Texas 76102
     Brian L Holman b.holman@musickpeeler.com
9    Razmig Izakelian razmigizakelian@quinnemanuel.com                        Buganko
     Alan H Katz akatz@lockelord.com                                          930 Truxtun Avenue, Suite 102
10   John C Keith john.keith@doj.ca.gov                                       Bakersfield, CA 93301
     Jeannie Kim jkim@friedmanspring.com
11   Brian M Metcalf bmetcalf@omm.com                                         Peter Calamari
     Michael L Moskowitz mlm@weltmosk.com,                                    Quinn Emanuel Urquhart & Sullivan LLP
12   jg@weltmosk.com;aw@weltmosk.com                                          51 Madison Avenue 22nd floor
     David L Osias dosias@allenmatkins.com,                                   New York, NY 10010
13   bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allen
     matkins.com                                                              Daniel L. Cantor
14   Darren L Patrick dpatrick@omm.com, darren-patrick-                       O'Melveny & Myers LLP
     1373@ecf.pacerpro.com                                                    7 Times Square
15   Jeffrey N Pomerantz jpomerantz@pszjlaw.com                               New York, NY 10011
     Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
16   Mitchell E Rishe mitchell.rishe@doj.ca.gov                               Carolyn V Carollo
     Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com          Snow Spence Green LLP
17   Ross Spence ross@snowspencelaw.com,                                      2929 Allen Parkway
     janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittany   Suite 2800
18   Decoteau@snowspencelaw.com                                               Houston, TX 77019
     Christopher D Sullivan csullivan@diamondmccarthy.com,
19   mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com                 Carolyn Virginia Carollo
     Jennifer Taylor jtaylor@omm.com                                          Snow Spence Green, LLP
20   Salina R Thomas bankruptcy@co.kern.ca.us                                 2929 Allen Parkway, Ste. 2800
     Patricia B Tomasco pattytomasco@quinnemanuel.com,                        Houston, TX 77019
21   barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
     Fred Whitaker lshertzer@cwlawyers.com                                    Allan B. Diamond
22   Emily Young pacerteam@gardencitygroup.com,                               Diamond McCarthy, LLP
     rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com                     909 Fannin, Ste. 3700
23                                                                            Houston, TX 77010

24                                                                            Robert J. Feinstein
                                                                              Pachulski Stang Ziehl & Jones LLP
25                                                                            780 Third Avenue, 34th Floor
                                                                              New York, NY 10017
26
                                                                              Philip W Ganong
27                                                                            930 Truxtun Avenue, Suite 102
                                                                              Bakersfield, CA 93301
28
         Case 9:19-bk-11573-MB           Doc 418 Filed 10/21/19 Entered 10/21/19 16:11:25      Desc
                                          Main Document     Page 4 of 4



1    SERVED BY U.S. MAIL                                  SERVED BY U.S. MAIL
     Mitchell Elliott Rishe                               Sid J. Garabato
2    California Department of Justice                     Epiq Corporate Restructuring, LLC
     Office of the Attorney General                       777 Third Avenue
3    300 S. Spring Street, Suite 1702                     12th Floor
     Los Angeles, CA 90013                                New York, NY 10017
4
     Vadim J. Rubinstein                                  Sheryl P Giugliano
     Loeb & Loeb LLP                                      Diamond McCarthy LLP
5    345 Park Avenue                                      295 Madison Avenue
     New York, NY 10154-0037                              27th Floor
6                                                         New York, NY 10017
     William R. Spence
7    Snow Spence Green LLP                                Steven William Golden
     2929 Allen Pkwy., Suite 2800                         Pachulski Stang Ziehl & Jones LLP
     Houston, TX 77019-2125                               780 Third Avenue
8
                                                          34th Floor
     Ruth Stoner Muzzin                                   New York
9    Friedman & Springer Water LLP                        New York, NY 10017
     350 Sansome Street
10   Suite 210                                            Ira S. Greene
     San Francisco, CA 94104                              Squadron, Ellenoff, Plesent, et al
11                                                        551 Fifth Ave.
     Gary Svirsky                                         New York, NY 10176
     O'Melveny & Myers LLP
12
     Times Square Tower                                   Elizabeth Mary Guffy
     7 Times Square                                       2800 JP Morgan Chase Tower
13   New York, NY 10036                                   600 Travis
                                                          Houston, TX 77002
14   Shannon Smith Thomas
     Rochelle McCullough, LLP                             Brian L. Holman
15   325 N. Saint Paul St., Ste. 4500                     Musick, Peeler & Garrett LLP
     Dallas, TX 75201                                     624 S. Grand Avenue, Suite 2000
                                                          Los Angeles, CA 90017
16
     Patricia Tomasco
     Quinn Emanuel Urquhart & Sullivan                    Samantha M. Indelicato
17   711 Louisiana St.                                    O'Melveny & Myers LLP
     Suite 500                                            Times Square Tower
18   Houston, TX 77002                                    7 Times Square
                                                          New York, NY 10036
19   Patricia B. Tomasco
     Quinn Emanuel Urquhart & Sullivan                    Evan M. Jones
     711 Louisiana St.                                    O'Melveny & Myers LLP
20
     Suite 500                                            400 South Hope Street, 18th Floor
     Houston, TX 77002                                    Los Angeles, CA 90071
21
     Eric M. Van Horn                                     Jarrod Barclay Martin
22   Spencer Fane LLP                                     McDowell Hetherington LLP
     2200 Ross Avenue                                     1001 Fannin Ste 2700
23   Suite 4800 West                                      Houston, TX 77002
     Dallas, TX 75201
                                                          Kevin D. McCullough
24
     Michael D. Warner                                    Rochelle McCullough L.L.P.
     Cole Schotz P.C.                                     325 N. St. Paul St., Ste. 4500
25   1700 City Center Tower II                            Dallas, TX 75201
     301 Commerce St.
26   Fort Worth, TX 76102                                 Darren L. Patrick
                                                          O'Melveny & Myers LLP
27   Weltman & Moskowitz, LLP                             400 South Hope Street, 18th Floor
     270 Madison Ave., Ste. 1400                          Los Angeles, CA 90071
     New York, NY 10016-0601
28
